Citation Nr: 1302975	
Decision Date: 01/28/13    Archive Date: 02/05/13

DOCKET NO.  12-17 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for a left leg disorder, to include as secondary to service-connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant, his spouse, and J. L.


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1944 to June 1946.  

This case comes before the Board of Veteran's Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was subsequently transferred to the RO in Baltimore, Maryland.

In November 2012, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of the hearing is of record.

In December 2012, the Veteran submitted a waiver of the RO's initial consideration of newly submitted evidence, which included a December 2012 statement from private physician Dr. P. (initials used to protect the Veteran's privacy).  Therefore, this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2012).

A review of the Veteran's Virtual VA electronic claims file reveals no additional records.

During the November 2012 hearing and in various statements, the Veteran has raised the issue of entitlement to service connection for left hip arthritis.  The Board notes that the Veteran's claim was made for a left leg injury, and in decision below, the Board has granted service connection for lumbar radiculopathy with impairment of the external popliteal nerve and left foot drop.  Thus, it is unclear as to whether the Veteran has any left hip symptomatology that is separate from the already service-connected lumbar radiculopathy affecting his left leg and whether he would still like to pursue a claim for service connection for a separate left hip disorder.  Therefore, the issue of entitlement to service connection for a left hip disorder is referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has lumbar radiculopathy with impairment of the external popliteal nerve and left foot drop that is related to his service-connected degenerative disc disease of the lumbosacral spine.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, lumbar radiculopathy with impairment of the external popliteal nerve and left foot drop is proximately due to or the result of his service-connected degenerative disc disease of the lumbosacral spine. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).   However, in the decision below, the Board has granted the Veteran's claim for service connection for a left leg disorder.  Therefore, the benefits sought on appeal have been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.



II.  Law and Analysis

The Veteran contends that he is entitled to service connection for a left leg disability, as he believes that this disability had its onset in service.  In the alternative, the Veteran asserts that this disability is secondary to his service-connected degenerative disc disease of the lumbosacral spine.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

At the outset, the Board notes that the Veteran's service treatment records are not available for review.  The Board is aware that, in such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the claim for service connection addressed below has been undertaken with these heightened duties in mind.

Following service, various private treatment records reflect the Veteran's complaints of left lower extremity pain.  

An August 1992 treatment report from Dr. C. shows that the Veteran complained of pain in his upper legs and a past medical history of lumbar disc surgery was indicated.  On physical examination, Dr. C. found some numbness in the left foot and weakness in dorsiflexion in the left foot, which he noted was a residual of surgery.  

A September 2005 cardiology report also reflects a past medical history of lumbar disc surgery and chronic leg pain, but a review of systems was remarkable for hip and leg pain.
 
In March 2006, the Veteran reported that he had undergone lumbar spinal surgery years ago for a prolapsed disc.  Since that time, he reported experiencing left leg dysfunction, and he felt that he had a foot drop.  An examination of the lower extremities revealed point tenderness in his hip, but on deep pressure, there was some discomfort in the hip joint and low back.  There was no radiculopathy found on examination.  

A March 2006 lumbar spine MRI report reflects that the Veteran had experienced a dropped left foot as well as left hip pain and numbness since back surgery.  

A May 2006 report from Dr. D. notes that the Veteran complained of possible foot drop with radiculopathy on the left side.  On examination, the left lower extremity was thinner than the right lower extremity, but no radiculopathy was present.  

A May 2006 private medical report documents the Veteran's complaints of left hip pain, and his gait was described as a steppage gait on the left with foot drop.  A physical examination was significant for decreased range of motion of the left hip and weakness in the tibialis anterior, plantar flexors and in sensation.  An assessment of left leg pain secondary to either lumbar radiculopathy or hip arthritis was noted.

In March 2007, the Veteran continued to complain of left leg pain.  On physical examination, the examiner observed a steppage gate with left foot drop.  An assessment of left hip arthritis was indicated.

On VA outpatient treatment in November 2007, a past medical history of low back surgery with residual left foot drop was indicated.  A neurological examination was normal, except for a left foot drop.  

A March 2009 private medical report reflects the Veteran's complaint of left-sided back pain.  An examination of the left hip had some limited range of motion with pain, and a neurologic examination revealed normal strength and sensation.  An assessment of left hip arthritis and low back pain with radiculopathy was indicated.

An April 2009 report reflects that the Veteran reported having back pain, but denied any muscular weakness in the lower extremities or sacral paresthesias.  A neurologic examination was normal.  

A September 2009 statement from private physician Dr. P. reflects the Veteran's report that his back and leg pain began in service during training.  Because of this injury, he underwent a laminectomy with discectomy sometime in the late 1970s, although records of the surgery were no longer available.  He opined that the Veteran continued to suffer the effects of the in-service injury, including back and leg pain.  

In an October 2009 written statement, the Veteran's spouse wrote that the Veteran had back and leg problems when she first met him shortly after his discharge from service.  She wrote that she had never known him without pain in his back and indicated that the pain developed down to his hip and left foot drop.  She noted that the Veteran told her that these problems began during his basic training.  

On VA lumbar spine examination, the Veteran reported having a 69-year history of low back pain.  Muscle strength testing of the lower extremities was normal, except for left ankle dorsiflexion and left great toes extension.  No muscle atrophy was present.  His deep tendon reflexes were normal with the exception of the left ankle, which was hypoactive.  A secondary examination yielded normal findings.  A straight leg raising test was negative for both lower extremities.  The examiner commented that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  However, with respect to other neurologic abnormalities, the examiner commented that the Veteran did have left foot drop secondary to his severe back problem.  

During an April 2012 neurological examination, the Veteran reported developing back pain in service.  He indicated that later underwent disc surgery in the 1950s after service and developed some left foot drop.  He wore a brace at night for the left foot drop, and the Veteran reported having pain, paresthesias, and numbness in the left lower extremity.   Muscle strength testing of the lower extremities was normal, with the exception of left ankle dorsiflexion, and there was no muscle atrophy present.  Deep tendon reflex testing also yielded normal findings with the exception of the left knee and ankle, which were both absent.  A sensory examination was again normal, except for decreased sensation in the right lower leg/ankle.  With respect to gait, the examiner observed that the Veteran walked with a limp favoring the left leg and a minimal left foot drop.  In regards to nerve involvement, the examiner indicated that all left lower extremity nerves were normal, except for left external popliteal (common peroneal) nerve.  The examiner determined that there was incomplete paralysis of this nerve and diagnosed him with lumbar radiculopathy.  

During his November 2012 hearing, the Veteran reported injuring his back in service and experiencing left leg pain due to a pinched nerve.  He also reported continued back and leg problems and noted that he had been diagnosed with a left foot drop, as well as left hip arthritis, and indicated that his hip condition only worsened his leg condition.  The Veteran's wife reported that he had always had back and leg pain as long as she had known him.  She indicated that he experienced numbness in the left leg following his back surgery.  The Veteran's friend, J.L., also testified as to his observations with the Veteran's leg problems and noted that he Veteran used a cane or walker.  He indicated that he had known the Veteran for two years.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for lumbar radiculopathy with impairment of the external popliteal nerve and left foot drop.  The record reflects that the Veteran has been granted service connection for degenerative disc disease of the lumbosacral spine.  A number of private treatment records have indicated radicular involvement of the left lower extremity, and the Veteran has consistently stated that his left leg symptoms have continued since his back surgery.  Moreover, in 1992, Dr. C. indicated that the Veteran's left foot numbness and weakened dorsiflexion was a residual of his back surgery, and Dr. P. stated in September 2009 that the Veteran continued to suffer the effects of his in-service back injury, which included leg pain.  In addition, the April 2012 VA neurologic examiner diagnosed him with lumbar radiculopathy and specifically indicated nerve involvement of the left external popliteal (common peroneal) nerve.  No other nerve involvement was indicated.  The April 2012 examiner also found incomplete paralysis of this nerve and associated foot drop.  The Board further notes that the April 2012 VA lumbar spine examiner stated that the Veteran's left foot drop was secondary to severe back problems.   Thus, there is a medical basis for a finding that there is a relationship between the Veteran's service-connected degenerative disc disease of the lumbosacral spine and his left leg disability.  

Significantly, there is no medical opinion showing that the Veteran's left leg disability is not related to his service-connected back disability.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 3.102. See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Given the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the service connection is warranted for lumbar radiculopathy with impairment of the external popliteal nerve and left foot drop.





ORDER

Entitlement to service connection for lumbar radiculopathy with impairment of the external popliteal nerve and left foot drop is granted.



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


